                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
                                                                                       DATE FILED: 12/27/2019

                                                                         MEMORANDUM ENDORSED

December 26, 2019

VIA ECF
Hon. Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
Courtroom 12C
500 Pearl Street
New York, NY 10007

        Re:      WOW Virtual Reality, Inc. v. Alwaysfaith International Trade Co.,
                 Ltd. (Huizhou), et al.
                 Civil Case No. 19-cv-5475 (GHW)
                 Status Letter and Request to 1) Adjourn the Initial Pretrial Conference and 2) Move
                 for Default Judgment

Dear Judge Woods,

        We represent Plaintiff WOW Virtual Reality, Inc. (“Plaintiff” or “WOW”) in the above-referenced
action (the “Action”).1 On December 8, 2019, the Court scheduled the Initial Pretrial Conference for
January 2, 2020 at 1:30 p.m. For the reasons set forth below – namely that all remaining Defendants have
defaulted – Plaintiff respectfully requests that the Court 1) indefinitely adjourn the Initial Pretrial
Conference; and 2) allow Plaintiff to move for default judgment against the remaining Defendants by no
later than January 27, 2020.

        On June 12, 2019, Plaintiff filed this Action and thereafter, on June 28, 2019, the Court granted
Plaintiff’s ex parte Application and entered the Temporary Restraining Order (“TRO”). On July 3, 2019,
Plaintiff served the Summons, Complaint, TRO and all documents filed in support of Plaintiff’s
Application on Defendants pursuant to the methods of alternative service authorized by the TRO. As
such, all Defendants should have filed an Answer or Rule 12 Motion with the Court and served Plaintiff’s
counsel with their respective Answers or Rule 12 Motions on or before July 24, 2019. To date, Defendants
have neither filed with the Court nor served upon Plaintiff an Answer or Rule 12 Motion, and thirty (30)
out of forty-one (41) Defendants remain in this action and have defaulted.2 Therefore, Plaintiff


1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary.
2
 The following eleven (11) Defendants were voluntarily dismissed from the action: Alwaysfaith International Trade Co., Ltd.
(Huizhou), Dongguan Aromatec Packaging Co., Ltd., Guangzhou Trend Comm Electronic Company Limited, Hangzhou
Sunnou I And E Ltd., Ningbo Pinbo Plastic Manufactory Co., Ltd., Shantou Chenghai Hanye Toys Industrial Co., Ltd.,
Shenzhen Chipskey Technology Co., Limited, Shenzhen Conzay Technology Limited, Shenzhen Sicily Technology Co., Ltd.,
Shenzhen Xinhualong Electronic Co., Ltd. and Yiwu City Magic World Imp. & Exp. Co., Ltd.
Hon. Gregory H. Woods
December 26, 2019
Page 2

respectfully requests that the Court 1) indefinitely adjourn the Initial Pretrial Conference; and 2) allow
Plaintiff to move for default judgment against the remaining Defendants by no later than January 27, 2020.

       We thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,

                                                       EPSTEIN DRANGEL LLP

                                                       BY: /s/ Danielle S. Yamali
                                                       Danielle S. Yamali (DY 4228)
                                                       dfutterman@ipcounselors.com
                                                       60 East 42nd Street, Suite 2520
                                                       New York, NY 10165
                                                       Telephone: (212) 292-5390
                                                       Facsimile: (212) 292-5391
                                                       Attorneys for Plaintiff




  Application denied. The initial pretrial conference will be held as scheduled on January 2, 2020.

  Plaintiff is directed to serve this order on Defendants and retain proof of service.

  SO ORDERED.
  Dated: December 27, 2019
  New York, New York                                           _____________________________________
                                                                      GREGORY H. WOODS
                                                                     United States District Judge
